DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for the limitations “the fan blade outer end” and “the fan blade inner end” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Holsten (2016/0102675) in view of Lin et al. (2020/0309148; “Lin” from now on).
Holsten discloses a device, comprising a housing having an air duct (Fig. 2), a filter element 208, a fan wheel 204 and a motor 202 being disposed sequentially from an air inlet to an air outlet of the air duct; the fan wheel including a rear end plate 304 that cooperates with a drive shaft of the motor (Fig. 3A), an annular front end plate 306, and a plurality of fan blades 302 that are mounted at equal intervals between the rear end plate and the front end plate; a central opening 214 of the front end plate being defined as an airflow inlet of the fan wheel, an airflow outlet of the fan wheel being defined between an outer edge of the front end plate and an outer edge of the rear end plate; the rear end plate having an outer diameter defined as D1, the front end plate having an outer diameter defined as D2. 
However, Holsten does not disclose D2 being less than D1 and 0.88 <D2 <0.92 as claimed.
Lin teaches an impeller for a blower, comprising a rear end plate 1 (Fig. 3),  having a diameter D1 (Fig. 7), a front end plate 2 having a diameter D2, a plurality of blades 3 extending between the rear end plate and the front end plate; the rear end plate has a diameter D1 (Fig. 7), the front end plate has a diameter D2 (Fig. 9); D2 being less than D1 and 0.88 <D2 <0.92 (paragraph 48).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device of Holsten with the impeller of Lin such that D2 being less than D1 and 0.88 <D2 <0.92 for the purpose of improving efficiency of the fan wheel (Lin; paragraph 21).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holsten in view of Lin as applied to claim 1 above and in further view of Kurihara et al. (2015/0071781).
Holsten in view of Lin discloses all the limitations except the rear end plate is not provided with a plurality of pairs of ribs corresponding in position to the fan blades for retaining the fan blades.
Kurihara teaches a centrifugal impeller comprising a rear plate 3, a front plate 1, a plurality of blades 2 extending between the rear plate and the front plate; where in rear plate is provided with a plurality of pairs of ribs (shown at 3a of Fig. 5) corresponding in position to the fan blades for retaining the fan blades.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the device of Holsten in view of Lin with the rear end plate being provided with a plurality of pairs of ribs corresponding in position to the fan blades for retaining the fan blades for the purpose of providing an alternative to attach the blade to the rear end plate.

Allowable Subject Matter
Claims 2-4, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


 Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Matsuo (7,736,129), Gerhardt et al. (2009/0142196) and Lee et al. (2005/0186077) are cited to show different centrifugal impeller constructions.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745